        Case 1:16-cv-00175-JRH-BKE Document 29 Filed 05/03/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION




SHARON BUSH ELLISON,                               *
                                                   *


         Plaintiff,                                *
                                                   •it


                 V.                                *                     CV 116-175
                                                   ■>t


THE     CONSOLIDATED     CITY     OF               *
AUGUSTA and JOHN DOE OFFICERS,                     *


         Defendants.                               *




                                          ORDER




        Before the Court is Plaintiff's '"Objections and Motion to Set

Aside A Judgment."             (Doc. 28. )       Pursuant to the Magistrate Judge's

Report     and    Recommendation          (the      "R&R")       (Doc.    10) ,   the   case    was

dismissed, and the civil action was closed, on March 6, 2017                                   (Doc.

12) .     Plaintiff then filed a motion for extension of time to file

objections to the R&R             (Doc.      16)     which the Court denied on March

28,     2017   (Doc.   17) .     On August          6,   2018,     Plaintiff then filed a

"Good Cause       and Out      of Time Motion for Extension of Time to                         File

Motion for New Trial."                 (Doc.   20. )       Pursuant to Federal Rule of

Civil     Procedure      6(b) (2) ,      the       Court     denied       Plaintiff's     motion

because the Court does not have the authority to extend the time

for filing Rule 59(b)            or 59(e) motions.                (See Doc. 24. )       Finally,

despite the Court's prior Orders, on April 6, 2021, Plaintiff again

filed a motion for leave to file an out of time motion for relief
     Case 1:16-cv-00175-JRH-BKE Document 29 Filed 05/03/21 Page 2 of 2




from judgment.       (Doc. 26.)    The Court denied that motion, finding

that Plaintiff s request was          untimely, and no legal authority

existed to permit an extension of the filing deadline.                  (Doc. 27.)

With the latest filing. Plaintiff either failed to read the Court's

April 12, 2021 Order or has simply ignored the Court's decision

and basis thereof.      Either way, the Court's decision on this issue

has not changed - Plaintiff's request is untimely, and this Court

may not extend the time for Plaintiff to file her motion.                     See Fed.

R. Civ. P. 6(b)(2) "(A court must not extend the time to act under

Rules 50(b) and (d), 52(b), 59(b), (d), and (e), and 60(b).").

      Plaintiff is advised that she has now attempted multiple bites

at the apple of reconsideration or relief from the Court's decision

on   this   issue.     Further    motions   on   this    issue   will    be    deemed

frivolous and subject to sanctions.

      Based on the foregoing, the Court DENIES Plaintiff's motion.

(Doc. 28.)     This case stands CLOSED.

      ORDER ENTERED at Augusta, Georgia, this c^^_aay of May,
2021.




                                     J.   RA                            YGE
                                     UNITED       iTES   DISTRICT   COURT
                                     SOUT         DISTRICT   OF GEORGIA
